DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.


Response to Amendment
The amendment filed on 01/27/2021 has been entered:
Claim 1 –21 remain pending in the application;
Claim 1 – 3, 8 and 16 – 19 are amended.

Applicant’s amendments to claims have overcome each and every 112(b) claim rejections as previously set forth in the Final Office Action mailed on 10/27/2020.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 3, 5, 6, 9, 11 – 14, 17, 18 and 20 under 35 U.S.C. 102, and the rejections to claim 4, 7, 8, 10, 15, 16, 19 and 21 under 35 U.S.C. 103 have been fully considered. The amendments to independent claims do overcome the claim rejections, and the corresponding 102/103 claim rejections as set forth in the Final Office Action mailed on 10/27/2020 are withdrawn. However, the amendments to claims render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature” and submitted on p.8 that “even if the value of hi were modified as suggested by the action, that normalizing would not be by another amplitude-related feature as claimed”. Applicant’s argument has been fully considered but it is moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claim, new reference Inukai et al. (US 2002/0193692 A1; published on 12/19/2002) (hereinafter “Inukai”) is introduced in the new grounds of rejection to teach the claim limitations in combination of Chen. See detail in later 103 rejection.


Since applicant’s amendments change the scope of claim, new reference Motogi et al. (US 5,699,807; published on 12/23/1997) (hereinafter “Motogi”) is introduced in the new grounds of rejection to teach the claim limitations in combination of other references. See detail in later 103 rejection.

Regarding the rejection of dependent claim 3, applicant amended the claim to include limitations “wherein the weighting factor of a pulse is calculated on the basis of a match between a morphology of a pulse wave and a typical morphology” and submitted on p.8 – 9 that “nothing in Chen describes determining these, or any other, values based on a match of morphologies. Therefore, Chen also fails to teach the features of claim 3.” Applicant’s argument has been fully considered but it is moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claim, new reference Addison et al. (US 2014/0187884 A1; published on 07/03/2014) (hereinafter “Addison”) is introduced in the new grounds of rejection to teach the claim limitations in combination of other references. See detail in later 103 rejection.

Regarding the rejection of claim 8, applicant submitted on p.9 that “the constant k2 in McCombie may vary across a population and may be grouped according to age, sex, but is not itself a gender, age, body mass index, or height as claimed.” Applicant’s argument has been fully considered but it is not persuasive.
As explicitly cited in the previous rejection, McCombie teaches k2 term as user feature. In addition, McCombie further teaches using a set of empirically predetermined k2 term to represent certain subset groups such as age, sex etc. (see McCombie; [0071]). Obviously, the k2 term with predetermined values are equivalent to age and/or sex. Thus, applicant’s argument is not persuasive.

Regarding the rejection of all remaining corresponding dependent claims, applicant’s remarks submitted on p.8 – 9 are exclusively relying on the supposed deficiencies with the rejection of parent claim(s). These remarks are not effective to overcome the rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.7 – 9 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 6, 9, 11 – 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104116503 A; published on 10/29/2014) .

Regarding claim 1, Chen teaches method for determining a blood pressure value ("FIG. 1 is a flowchart of an implementation of a non-invasive continuous blood pressure measurement method …" [0050]; see Fig.1) comprising the steps of:
providing a pulsatility signal of a user ("Step 1: acquiring pulse data collected by a sensor, where the pulse data includes a pulse wave;" [0051]), the pulsatility signal comprising a plurality of pulses (see Fig.2 and 3);
determining a first feature and a second feature on the basis of the pulsatility signal ("Extracting characteristic parameters of the pulse wave according to the filtered pulse data, the characteristic parameters including a main wave amplitude h 1 , an aortic dilation blood pressure point h 2 , a descending middle gorge amplitude h 3 , a heavy beat wave amplitude h 4 , The rapid ejector period t 1 of the left ventricle, the systolic period t 2 of the left ventricle, the left ventricular diastolic period t 3 and the pulsation period t;" [0055]; "The pulse characteristic parameters x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 correspond to h 1 , h 2 /h 1 , h 3 /h 1 , h 4 /h 1 , V, respectively. Z, beat ..." [0076]); and
calculating a blood pressure value on the basis of a blood pressure function depending on the first feature, the second feature and function parameters ("Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 +b 4 x 4 +b 5 x 5 +b 6 x 6 +b 7 x 7" [0058]; "Where Y is systolic or diastolic pressure, b 0 is a constant term, b 1 , b 2 , b 3 ,, b 4 , b 5 , b 6 , b 7 are partial regression coefficients, x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 are selected pulse 
wherein the calculating does not use a non-normalized amplitude-related feature ("The pulse characteristic parameters x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 correspond to h 1 , h 2 /h 1 , h 3 /h 1 , h 4 /h 1 ..." [0076]; by definition in signal processing, h1, h2/h1, h3/h1, h4/h1 are normalized amplitude features).
Chen fails to explicitly teach wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature.
However, in the same field of endeavor, Inukai teaches wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature (“For instance, the peripheral-blood-volume-relating information obtaining means 78 determines an area VR which is defined by a waveform of each of successive pulses of the photoelectric pulse-wave signal SM2 and is normalized based on a period W and an amplitude L of the each pulse of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the measured blood pressure in calculation as taught by Chen with the normalization as taught by Inukai. Doing so would make it possible “to provide a blood pressure monitor apparatus which is capable of accurately detecting a change or fluctuation of the blood pressure of a living subject in the entire blood pressure range” (see Inukai; [0007]).

Regarding claim 5, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, and Chen further teaches wherein the blood pressure function is linear with respect to the time-related feature and the normalized amplitude-related feature ("Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 +b 4 x 4 +b 5 x 5 +b 6 x 6 +b 7 x 7" [0058]; "Where Y is systolic or diastolic pressure, b 0 is a constant term, b 1 , b 2 , b 3 , b 4 , b 5 , b 6 , b 7 are partial regression coefficients, x 1 , x 2 , x 3 , x 4 , x 5 , , x 6 , x 7 are selected pulse characteristic parameters;" [0059]).

Regarding claim 6, Chen in view of Inukai teaches all claim limitations, as applied in claim 5, and Chen further teaches wherein the function parameters comprise a time-related coefficient and an amplitude-related coefficient ("Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 +b 4 x 4 +b 5 x 5 +b 6 x 6 +b 7 x 7" [0058]; "Where Y is systolic or diastolic pressure, b 0 is a constant term, b 1 , b 2 , b 3 ,, b 4 , b 5 , b 6 , b 7 are partial regression coefficients, x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 are selected pulse characteristic 

Regarding claim 9, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, and Chen further teaches wherein function parameters are predetermined ("b 0 is a constant term, b 1 , b 2 , b 3 ,, b 4 , b 5 , b 6 , b 7 are partial regression coefficients …" [0059]).

Regarding claim 11, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, and Chen further teaches wherein the first and second features used for calculating the blood pressure value are automatically determined from a plurality of features ("... the model unit 4 includes a partial regression coefficient sub-unit 41 for respectively corresponding the pulse characteristic parameters x 1 , x 2 , x 3 , ... x 7 to h 1 , h 2 /h 1 , h 3 / h 1 , h 4 /h 1 , V, Z, beat, nested into the formula (1) to calculate the partial regression coefficients b 0 to b 7 ." [0089]).

Regarding claim 12, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, and Chen further teaches wherein the time related feature is based on one or a combination of: time to first peak; inverse time to first peak; time to 

Regarding claim 13, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, and Chen further teaches wherein the normalized amplitude-related feature is based on one or a combination of: a normalized end-systolic pressure; or a normalized ejection area ("… a main wave amplitude h 1 , an aortic dilation blood pressure point h 2 , a descending middle gorge amplitude h 3 , a heavy beat wave amplitude h 4 …" [0055]; "The pulse characteristic parameters x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 correspond to h 1 , h 2 /h 1 , h 3 /h 1 , h 4 /h 1 ..." [0076]; by definition in signal processing, h1, h2/h1, h3/h1, h4/h1 are normalized amplitude features).

Regarding claim 14, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, and Chen further teaches wherein the step of providing the pulsatility signal comprises the step of measuring the pulsatility signal ("Step 1: acquiring pulse data collected by a sensor, where the pulse data includes a pulse wave;" [0051]).

Regarding claim 17, Chen teaches apparatus for determining a blood pressure value ("FIG. 6 is a structural block diagram of a non-invasive continuous blood pressure measuring device …" [0081]) comprising:

receive data representing a pulsatility signal of a user ("The acquiring unit 1 is configured to acquire pulse data collected by the sensor, where the pulse data is a pulse wave;" [0082]) the pulsatility signal comprising a plurality of pulses (see Fig.2 and 3);
calculate a first feature on the basis of the pulsatility signal ("The extracting unit 3 is configured to extract characteristic parameters of the pulse wave from the filtered pulse data, where the characteristic parameter includes … rapid ejaculation period t 1 of the left ventricle, systolic period t 2 of the left ventricle, left ventricular diastolic period t 3 and pulsation period t;" [0084]);
calculate a second feature on the basis of the pulsatility signal ("The extracting unit 3 is configured to extract characteristic parameters of the pulse wave from the filtered pulse data, where the characteristic parameter includes … a main wave amplitude h 1 , an aortic dilation blood pressure point h 2 , a descending middle gorge amplitude h 3 , and a heavy beat wave amplitude. h 4 ..." [0084]; "Further, the model unit 4 includes ... h 1 , h 2 /h 1 , h 3 / h 1 , h 4 /h 1 ..." [0089]); and
calculate a blood pressure value on the basis of a function depending on the first feature, the second feature and function parameters ("Model unit 4, substituting the characteristic parameters of the pulse wave into a linear regression equation: Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 + b 4 x 4 +b 5 x 5 +b 6 x 6 + b 7 x 7 , calculate the corresponding partial regression coefficient;" [0085]; "The calculating unit 5 is configured to calculate 
wherein the blood pressure section does not use a non-normalized amplitude-related feature for calculating the blood pressure value ("… to h 1 , h 2 /h 1 , h 3 / h 1 , h 4 /h 1 …" [0084]; by definition in signal processing, h1, h2/h1, h3/h1, h4/h1 are normalized amplitude features).
Chen fails to explicitly teach wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature.
However, in the same field of endeavor, Inukai teaches wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature (“For instance, the peripheral-blood-volume-relating information obtaining means 78 determines an area VR which is defined by a waveform of each of successive pulses of the photoelectric pulse-wave signal SM2 and is normalized based on a period W and an amplitude L of the each pulse of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the measured blood pressure in calculation as taught by Chen with the normalization as taught by Inukai. Doing so would make it possible “to provide a blood pressure monitor apparatus which is capable of accurately detecting a change or fluctuation of the blood pressure of a living subject in the entire blood pressure range” (see Inukai; [0007]).

Regarding claim 18, Chen in view of Inukai teaches all claim limitations, as applied in claim 17, and Chen further teaches wherein said at least one processor is further configured to:
select a plurality of pulses of the pulsatility signal ("In the embodiment of the present invention, the pulse wave of the user is acquired by the pressure sensor with high sensitivity, the pulse wave is filtered, the characteristic parameters of the pulse wave are extracted …" [0095]), 
calculate the time-related feature for each of the plurality of pulses ("The extracting unit 3 is configured to extract characteristic parameters of the pulse wave from the filtered pulse data, where the characteristic parameter includes … rapid ejaculation period t 1 of the left ventricle, systolic period t 2 of the left ventricle, left ventricular diastolic period t 3 and pulsation period t;" [0084]), 
calculate the normalized amplitude-related feature for each pulse of the plurality of pulses ("The extracting unit 3 is configured to extract characteristic parameters of the 
calculating the blood pressure value on the basis of a combination of the time-related features and the normalized amplitude-related features of the plurality of pulses ("Model unit 4, substituting the characteristic parameters of the pulse wave into a linear regression equation: Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 + b 4 x 4 +b 5 x 5 +b 6 x 6 + b 7 x 7 , calculate the corresponding partial regression coefficient;" [0085]; "The calculating unit 5 is configured to calculate the blood pressure value of the user by inserting the model unit 4 based on the data of the pulse wave and the calculated partial regression coefficient." [0086]).

Regarding claim 20, Chen in view of Inukai teaches all claim limitations, as applied in claim 18, and Chen further teaches a sensor for measuring the pulsatility signal ("The acquiring unit 1 is configured to acquire pulse data collected by the sensor, where the pulse data is a pulse wave;" [0082]).


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Inukai, as applied in claim 1, and further in view of Motogi et al. (US 5,699,807; published on 12/23/1997) (hereinafter “Motogi”) and Addison et al. (US 2014/0187884 A1; published on 07/03/2014) (hereinafter “Addison”).

Regarding claim 2, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, and Chen further teaches wherein said time-related feature and said normalized amplitude-related feature are calculated from each pulse of the pulsatility signal ("When the extreme value point satisfies the threshold value w condition, the main wave amplitude h 1 is found … it is confirmed that the extreme point is the lower middle gorge E , the amplitude value is h 3 … it is confirmed that the extreme point is the re-pulsation wave point F, and the amplitude value is h 4 ; A second-order differential maximum point D is found between h 1 and the descending middle gorge h 3 with an amplitude value of h 2" [0079]; see also t1, t2, t3 and t in Fig.4); wherein the blood pressure function calculates the blood pressure value on the basis of a weighted combination ("Through the above steps, the characteristic parameters of the pulse wave and various partial regression coefficients are substituted into the linear regression equation: Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 +...+b 7 x 7 , and the user is calculated. The blood pressure value of a continuous state in one cycle." [0080]), wherein the time-related feature and the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse ("Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 +...+b 7 x 7" [0080]).
Chen in view of Inukai fails to explicitly teach wherein a weighting factor is calculated for each pulse on the basis of an error of the pulse wave relative to an average of the plurality of pulses, wherein the time-related feature and the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Chen with the weighted pulse parameter as taught by Motogi. Doing so would make it possible provide a system that “minimizes a variation of the blood pressure values caused by a variation of the pulse amplitude of the pulse wave signal, which ensues from a variation of a cuff pressure” (see Motogi; Col.1, Ln.51 – 58).
Chen in view of Inukai and Motogi fails to explicitly teach wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Addison teaches wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse (“For example, in one embodiment, the period of the updated and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Chen with the time rescaling weight as taught by Addison. Doing so would make it possible to “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]). 

Regarding claim 3, Chen in view of Inukai, Motogi and Addison teaches all claim limitations, as applied in claim 2, and Addison further teaches wherein the weighting factor of a pulse is calculated on the basis of a match between a morphology of a pulse wave and a typical morphology (“… the time rescaling weight may be determined based on a variety of physiological or operational factors, such as whether or not a sampling error occurred during that pulse, the presence of signal noise, the similarity of the pulse shape to previously received pulse shapes, and so forth.” [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the parameters in calculation as taught by Chen with the time rescaling weight as taught by Addison. Doing so would make it possible to “reduce or prevent the likelihood of blurring of the ensemble average waveform due to the averaging of pulses having different lengths” (see Addison; [0019]). 


Claim 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Inukai, as applied in claim 1, and further in view of McCombie et al. (US 2008/0039731 A1; published on 02/14/2008) (hereinafter “McCombie”).

Regarding claim 4, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, except wherein the blood pressure function depends further linearly on a user feature.
However, in the same field of endeavor, McCombie teaches wherein the blood pressure function depends further linearly on a user feature (“The pressure vs. wave speed relationship for both sensor heights 1 and 2 are shown in {7a} and {7b} respectively …” [0068]; see k2 in equation 7a and 7b; “Determination of the second constant term k2 in {5} depends on its variability across the population and/or for a given individual … which may be grouped according to age, sex, etc. than using a set of empirically predetermined k2 terms may suffice for accurate pressure estimation.” [0071]; k2 depends on individual and is linearly added in equation 7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the blood pressure calculation as taught by Chen to introduce individual variable k2 as taught by McCombie. Doing so would make it possible “for accurate pressure estimation” (see McCombie”; [0071]).

Regarding claim 7, Chen in view of Inukai and McCombie teaches all claim limitations, as applied in claim 4, and McCombie further teaches wherein the function 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the blood pressure calculation as taught by Chen to introduce individual variable k2 as taught by McCombie. Doing so would make it possible “for accurate pressure estimation” (see McCombie”; [0071]).

Regarding claim 8, Chen in view of Inukai and McCombie teaches all claim limitations, as applied in claim 4, and McCombie further teaches wherein the user feature compromises one or a combination of: gender; age (“If the k2 term shows very little variation across specific population subsets, which may be grouped according to age, sex, etc. than using a set of empirically predetermined k2 terms may suffice for accurate pressure estimation.” [0071]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the blood pressure calculation as taught by Chen to introduce individual variable k2 as taught by McCombie. Doing so would make it possible “for accurate pressure estimation” (see McCombie”; [0071]).


Claim 10, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Inukai, as applied in claim 1, 14 and 20 respectively, and further in .

Regarding claim 10, Chen in view of Inukai teaches all claim limitations, as applied in claim 1, except wherein function parameters are calibrated on the basis of an independent measurement of the blood pressure of the user.
However, in the same field of endeavor, Sethi teaches wherein function parameters are calibrated on the basis of an independent measurement of the blood pressure of the user ("An initial calibration may be performed on a particular patient to determine which linear or non-linear approximation applies to the particular patient and also to compute various coefficients of the equation which may be a linear or non-linear approximation of the empirical data." [0068]).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the individual user parameters updating in blood pressure calculation as taught by Chen with the blood pressure calculation coefficients as taught by Sethi. Doing so would make it possible to "to select and provide coefficients for equations (associated with the empirical data) from which blood pressure is determined" (see Sethi; [0035]).

Regarding claim 15, Chen in view of Inukai teaches all claim limitations, as applied in claim 14, except wherein the pulsatility signal is measured on the basis of one of a photoplethysmogram, an impedance sensor, an implantable accelerometer sensor, 
However, in the same field of endeavor, Sethi teaches wherein the pulsatility signal is measured on the basis of one of a photoplethysmogram ("A PPG signal is typically generated by a pulse oximeter …" [0016]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the individual user parameters updating in blood pressure calculation as taught by Chen with the blood pressure calculation coefficients as taught by Sethi. Doing so would make it possible to "to select and provide coefficients for equations (associated with the empirical data) from which blood pressure is determined" (see Sethi; [0035]).

Regarding claim 21, Chen in view Inukai teaches all claim limitations, as applied in claim 20, except wherein the sensor is: a PPG sensor; an impedance sensor; an implantable accelerometer sensor; an implantable optical sensor; an implantable impedance sensor; or an invasive arterial sensor.
However, in the same field of endeavor, Sethi teaches wherein the sensor is: a PPG sensor ("A PPG signal is typically generated by a pulse oximeter …" [0016]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the individual user parameters updating in blood pressure calculation as taught by Chen with the blood pressure calculation coefficients as taught by Sethi. Doing so would make it possible to "to select .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sethi and Inukai.

Regarding claim 16, Chen teaches a method (“FIG. 1 is a flowchart of an implementation of a non-invasive continuous blood pressure measurement method …” [0050) comprising:
providing a pulsatility signal of a user ("Step 1: acquiring pulse data collected by a sensor, where the pulse data includes a pulse wave;" [0051]), the pulsatility signal comprising a plurality of pulses (see Fig.2 and 3);
determining a time-related feature comprising a time duration within a pulse and a normalized amplitude-related feature, on the basis of the pulsatility signal ("Extracting characteristic parameters of the pulse wave according to the filtered pulse data, the characteristic parameters including a main wave amplitude h 1 , an aortic dilation blood pressure point h 2 , a descending middle gorge amplitude h 3 , a heavy beat wave amplitude h 4 , The rapid ejector period t 1 of the left ventricle, the systolic period t 2 of the left ventricle, the left ventricular diastolic period t 3 and the pulsation period t;" [0055]; "The pulse characteristic parameters x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 correspond to h 1 , h 2 /h 1 , h 3 /h 1 , h 4 /h 1 , V, respectively. Z, beat ..." [0076]; by 
calculating a blood pressure value on the basis of a blood pressure function depending on the time-related feature, the normalized amplitude-related feature and function parameters ("Y=b 0 +b 1 x 1 +b 2 x 2 +b 3 x 3 +b 4 x 4 +b 5 x 5 +b 6 x 6 +b 7 x 7" [0058]; "Where Y is systolic or diastolic pressure, b 0 is a constant term, b 1 , b 2 , b 3 ,, b 4 , b 5 , b 6 , b 7 are partial regression coefficients, x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 are selected pulse characteristic parameters" [0059]; "Step 5: Calculate the blood pressure value of the user based on the pulse wave data and the calculated partial regression coefficient." [0060]),
wherein the calculating does not use a non-normalized amplitude-related feature ("The pulse characteristic parameters x 1 , x 2 , x 3 , x 4 , x 5 , x 6 , x 7 correspond to h 1 , h 2 /h 1 , h 3 /h 1 , h 4 /h 1 ..." [0076]; by definition in signal processing, h1, h2/h1, h3/h1, h4/h1 are normalized amplitude features).
Chen fails to explicitly teach a non-transient, computer-readable medium having instructions thereon that when implemented by a processor cause the processor to perform the method, and wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature.
However, in the same field of endeavor, Sethi teaches a non-transient, computer-readable medium having instructions thereon that when implemented by a processor cause the processor to perform the method (“Computer-readable media are capable of storing information that can be interpreted by microprocessor 48. This information may be data or may take the form of computer-executable instructions, such as software 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to implement the method as taught by Chen with the CRM and microprocessor as taught by Sethi. Doing so would make it possible to "to select and provide coefficients for equations (associated with the empirical data) from which blood pressure is determined" (see Sethi; [0035]).
Chen in view of Sethi fails to explicitly teach wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature.
However, in the same field of endeavor, Inukai teaches wherein the normalized amplitude-related feature is an amplitude-related feature normalized by another amplitude-related feature (“For instance, the peripheral-blood-volume-relating information obtaining means 78 determines an area VR which is defined by a waveform of each of successive pulses of the photoelectric pulse-wave signal SM2 and is normalized based on a period W and an amplitude L of the each pulse of the photoelectric pulse-wave signal SM2.” [0044]; here VR is amplitude-related feature and VR is linear to estimated blood pressure, see equation 4 in [0049]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the measured blood pressure in calculation as taught by Chen with the normalization as taught by Inukai. Doing so would make it possible “to provide a blood pressure monitor apparatus which is capable .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Inukai, as applied in claim 18, and further in view of Sethi and Engelbrecht et al. (US 2014/0073951 A1; published on 03/13/2014) (hereinafter "Engelbrecht").

Regarding claim 19, Chen in view of Inukai teaches all claim limitations, as applied in claim 18, except wherein said one or more processor is further configured to: calculate for each of the plurality of pulses a weighting factor on the basis of the respective pulse, and calculate the blood pressure value on the basis of the weighted average, wherein the time-related feature and the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Sethi teaches wherein said one or more processor is further configured to: calculate for each of the plurality of pulses a weighting factor on the basis of the respective pulse ("Processing circuitry 450 may use the mean, max, min, average or other suitable value that is computed to determine blood pressure." [0056]), and calculate the blood pressure value on the basis of the weighted average ("Processing circuitry 450 may use the mean, max, min, average or other suitable value that is computed to determine blood pressure." [0056]), wherein the normalized amplitude-related feature of each respective pulse is weighted with the weighting factor of the respective pulse ("Although only one pulse is shown and 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the individual user parameters updating in blood pressure calculation as taught by Chen with the blood pressure calculation coefficients as taught by Sethi. Doing so would make it possible to "to select and provide coefficients for equations (associated with the empirical data) from which blood pressure is determined" (see Sethi; [0035]).
Chen in view of Inukai and Sethi fails to explicitly teach wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse.
However, in the same field of endeavor, Engelbrecht teaches wherein the time-related feature of each respective pulse is weighted with the weighting factor of the respective pulse ("For example, an average interval or median interval may be calculated based on multiple pairs of peaks. In a further example, a weighted average {e.g., weighted to down-weight outliers, weighted to up-weight more recent data} of interval length may be calculated." [0434]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the blood pressure calculation as taught by Chen with the weighted average of parameters as taught by Engelbrecht. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793